Exhibit 10.12

VIRGINIA COMMERCE BANCORP, INC.

EXECUTIVE INCENTIVE PLAN

1. Purpose. The purpose of the Virginia Commerce Bancorp, Inc. Executive
Incentive Plan (the “Plan”) is to attract, retain and motivate key employees by
providing annual cash incentive awards to designated employees of Virginia
Commerce Bancorp, Inc. (the “Company”) and its subsidiaries. The Plan is
designed to align key employee interests with the interests of the Company’s
stockholders and to create value for the Company through the achievement of
corporate, department and individual performance goals that are consistent with
appropriate risk management.

2. Annual Plan. The Plan is an annual plan and shall remain in effect until
amended or terminated by the Board of Directors. A new plan year shall commence
on the first business day of each calendar year.

3. Administration. The Plan will be administered by the Board of Directors of
the Company (the “Board of Directors”) based on the recommendations of the
Personnel and Compensation Committee (the “Committee”). Based on the
recommendation of the Committee, the Board of Directors will have the power and
authority to interpret the Plan, select employees to participate in the Plan,
establish target bonus amounts and performance goals and weightings under the
Plan, determine the achievement of performance goals and assess individual
performance, establish guidelines for determining individual bonus awards and
rules for the operation and administration of the Plan and make all other
necessary or advisable determinations with respect to the Plan. The Board of
Directors will also have the power and authority to adjust upward or downward
any bonus award earned, in its discretion, in light of such considerations as
the Board of Directors may deem relevant and the recommendation of the
Committee.

4. Participation. During the first 60 days of a plan year, based on the
recommendation of the Committee, the Board of Directors will select key
employees of the Company and its subsidiaries to participate in the Plan for the
plan year (the “Participants”). Individuals who are hired or promoted after the
beginning of a plan year may be designated as Participants for the plan year in
the Board of Directors’ discretion, based on the Committee’s recommendation.

5. Bonus Awards. Under the Plan, bonus awards will be earned by the Participants
based on the achievement of corporate, department and/or individual performance
goals established by the Board of Directors for the plan year. The performance
goals and weightings will not be the same for all Participants. The primary
corporate goal under the Plan will be the Company’s budgeted amount for net
income available to common stockholders for the plan year (the “NI Goal”).

a. Threshold Determination. No bonus awards will be earned under the Plan unless
the Company achieves a minimum percentage of the NI Goal for that plan year.
Based on the recommendation of the Committee, the Board of Directors will
establish this minimum achievement percentage (the “Minimum NI Goal”) during the
first 60 days of a plan year.

 

1



--------------------------------------------------------------------------------

b. Base Bonus. For each plan year, a Participant will be eligible to earn a base
bonus award (the “Base Bonus”) targeted to be an amount equal to a percentage of
the Participant’s annual base salary in effect on the date the Target Bonus (as
defined herein) is established (the “Base Salary”) without taking into account
any subsequent increases or decreases in the Participant’s annual base salary
(the “Target Bonus”), subject to increase or decrease based on the achievement
of the corporate, department and/or individual performance goals established by
the Board of Directors. Based on the recommendation of the Committee, the Board
of Directors will establish each Participant’s Target Bonus during the first 60
days of a plan year (or later in the case of a Participant subsequently added to
the Plan during the plan year).

c. Add-On Bonus. In addition to any Base Bonus earned under the Plan, the
Participant will be eligible to earn an add-on bonus amount if the Company
exceeds the NI Goal for the plan year by a selected percentage (the “Excess NI
Goal”). Based on the recommendation of the Committee, the Board of Directors
will establish the Excess NI Goal during the first 60 days of a plan year. If
the Company’s net income available to common stockholders for the plan year
equals or exceeds the Excess NI Goal, the Participant will earn an add-on bonus
amount (the “Add-on Bonus”) equal to the percentage by which the NI Goal is
exceeded multiplied by the Participant’s Base Salary; provided, however, that
the Board of Directors may, in its discretion, in light of such considerations
as the Board of Directors may deem relevant and the recommendation of the
Committee, increase or decrease the percentage of the Add-on Bonus on the same
basis for all Participants.

d. Maximum Bonus Award. The maximum bonus award that may be earned by a
Participant under the Plan for any plan year, consisting of the Base Bonus plus
any Add-on Bonus, is 100% of the Participant’s Base Salary.

6. Performance Goals and Assessment for Base Bonus. The Base Bonus earned by
each Participant under the Plan will take into account achievement of the
corporate goals, as well as, where appropriate, the Participant’s
individual/department goals, and a subjective assessment of the Participant’s
individual performance.

a. Allocation of the Performance Assessment. In all cases, a Participant’s
“Total Potential Assessment” for a plan year will equal 100%. The assessment
criteria for the CEO’s Base Bonus for a plan year will be allocated among the
following categories as indicated:

 

     Assessment
Percentage  

Achievement of corporate goals

     80 % 

Subjective assessment of individual performance

     20 %    

 

 

 

Total Potential Assessment:

     100 % 

 

2



--------------------------------------------------------------------------------

The assessment criteria for the Base Bonus of non-CEO Participants for a plan
year will be allocated among the following categories as indicated:

 

     Assessment
Percentage  

Achievement of corporate goals

     60 % 

Achievement of individual/department goals

     25 % 

Subjective assessment of individual performance

     15 %    

 

 

 

Total Potential Assessment:

     100 % 

b. Corporate Goals. The corporate goals will reflect goals of the Company for
the plan year and may relate to matters such as net income available to common
stockholders, loan and deposit growth, net charge-offs, asset quality, return on
equity, return on assets, margins, productivity, soundness or customer
satisfaction. The corporate goals may be based on the Company’s budget or other
measurement or may be based on a comparison to a peer group. The corporate goals
for a plan year will be the same for all non-CEO Participants, but may be
different for the CEO. In addition, the NI Goal for a plan year will represent
60% of the CEO’s Total Potential Assessment and 40% of a non-CEO Participant’s
Total Potential Assessment. Based on the recommendation of the Committee, the
Board of Directors will establish the corporate goals for the CEO and non-CEO
Participants during the first 60 days of a plan year.

c. Individual/Department Goals. The individual/department goals for the non-CEO
Participants will be different for each Participant and will consist of five
different goals for the plan year. Each of the individual/department goals for a
plan year will represent 5% of a Participant’s Total Potential Assessment. Based
on the recommendation of the Committee, the Board of Directors will establish
the individual/department goals for the non-CEO Participants during the first 60
days of a plan year.

d. Subjective Assessment of Individual Performance. In addition to the corporate
and individual/department goals, 20% of the CEO’s Total Potential Assessment and
15% of each non-CEO Participant’s Total Potential Assessment will consist of a
subjective assessment by the Board of Directors of the Participant’s individual
performance for the plan year.

7. Determination of Bonus Payment Amount. Within 60 days following the end of a
plan year, based on the recommendation of the Committee, the Board of Directors
will review performance against the corporate goals and any
individual/department goals established for the Participant, make the subjective
assessment of the Participant’s individual performance and determine the amount
of the Base Bonus earned, if any, plus the amount of any Add-on Bonus, to be
paid to each Participant under the Plan. In making this determination, the Board
of Directors may, in its discretion, in light of such considerations as it may
deem relevant and the recommendation of the Committee, increase or decrease any
payments to which a Participant would otherwise be entitled by such amount or
percentage as the Board of Directors deems appropriate. The amount determined to
be paid to a Participant for a plan year will be the Bonus Payment Amount,
consisting of the Base Bonus and the Add-on Bonus, in each case as adjusted in
the Board of Directors’ discretion.

 

3



--------------------------------------------------------------------------------

a. Determining Achievement of Corporate and Individual/Department Goals. The
performance achievement of the NI Goal will be the percentage of the NI Goal
achieved as determined by the Board of Directors. This percentage will be
multiplied by the weighting assigned to this corporate goal for the Participant
to determine the percentage this goal achievement will contribute to the
Participant’s overall achievement of performance goals for the plan year (the
“Achieved Goals Percentage”). With respect to the other corporate goals and the
individual/department goals whose achievement can be numerically measured, each
of which represent 5% of a Participant’s Total Potential Assessment, the Board
of Directors’ determination of performance achievement with respect to each such
goal will contribute to the Participant’s Achieved Goals Percentage as follows:

 

Determination of

Performance Achievement

   Contribution  to
Achieved
Goals
Percentage  

Less than 80% of goal

     0 % 

80 – 84.9% of goal

     1 % 

85 – 89.9% of goal

     2 % 

90 – 94.9% of goal

     3 % 

95 – 99.9% of goal

     4 % 

100% or more of goal

     5 % 

For individual/department goals whose achievement cannot be numerically
measured, each of which represent 5% of a Participant’s Total Potential
Assessment, based on the recommendation of the Committee, the Board of Directors
will make a subjective determination as to the percentage such
individual/department goal achievement will contribute to the Participant’s
Achieved Goals Percentage.

b. Subjective Assessment of Individual Performance. In addition to the corporate
and individual/department goals, the Board of Directors will assess each
Participant’s individual performance for the plan year and will, in its
discretion, in light of such considerations as the Board of Directors may deem
relevant and the recommendation of the Committee, make a subjective
determination of the percent ranging from 0 – 20% for the CEO and ranging from 0
– 15% for the non-CEO Participants that a Participant’s individual performance
will contribute to the Participant’s Achieved Goals Percentage.

c. Determination of Base Bonus. Based on the recommendation of the Committee,
the Board of Directors will determine the amount of the Base Bonus earned for a
plan year for each Participant by totaling the Participant’s Achieved Goals
Percentage from the achievement determinations for the corporate goals and any
individual/department goals established for the Participant and the subjective
assessment of the Participant’s individual performance and multiplying that
percentage by the Participant’s Target Bonus, provided that the NI Goal achieved
is equal to or exceeds the Minimum NI Goal.

c. Eligibility for Bonus. In the event a Participant’s employment is terminated
prior to the end of a plan year for any reason, the Participant will not be
entitled to a bonus award under the Plan for that plan year. In the event a
Participant’s

 

4



--------------------------------------------------------------------------------

employment is terminated due to death, total and permanent disability,
retirement, involuntary termination without Cause or voluntary termination for
Good Reason on or after the end of a plan year but prior to the Payment Date (as
defined below) for that plan year, the Participant will be entitled to full
payment of the Bonus Payment Amount on the Payment Date. Otherwise, a
Participant who is not employed by the Company or a subsidiary on the Payment
Date for a plan year shall forfeit his or her bonus award for that plan year
unless otherwise determined by the Board of Directors on the recommendation of
the Committee.

i. “Cause” for involuntary termination has the meaning set forth in the
Participant’s employment agreement or, if not defined therein or if the
Participant does not have an employment agreement, means (A) the Participant’s
misconduct in connection with the performance of the Participant’s duties which
the Company or a subsidiary believes does or may result in substantial harm to
the Company or a subsidiary; (B) the Participant’s misappropriation or
embezzlement of funds or property of the Company or a subsidiary; (C) the
Participant’s fraud or dishonesty with respect to the Company or a subsidiary;
(D) the Participant’s failure to perform any of the material duties and
responsibilities required by the position (other than by reason of incapacity),
including but not limited to meeting the material performance expectations of
the Company or a subsidiary, or the Participant’s willful failure to follow
reasonable instructions or policies of the Company or a subsidiary, in either
case after being advised in writing of such failure and being given a reasonable
opportunity and period (as determined by the Company or subsidiary in its
discretion) to remedy such failure; (E) the Participant’s conviction of,
indictment for (or its procedural equivalent), or entering of a guilty plea or
plea of no contest with respect to any felony or any other crime involving moral
turpitude; (F) the Participant’s conviction of or entering a guilty plea of no
contest with respect to any crime for which imprisonment is a possible
punishment; (G) the Participant’s violation in any material respect of any code
or standard of behavior generally applicable to officers of the Company or a
subsidiary, after being advised in writing of such breach or violation and being
given a reasonable opportunity and period (as determined by the Company or
subsidiary) to remedy such breach or violation; (H) the Participant’s breach of
fiduciary duties owed to the Company or a subsidiary; or (I) the Participant’s
engaging in conduct that, if it became known by any regulatory or governmental
agency or the public, is reasonably likely to result, in the good faith judgment
of the Company or a subsidiary, in material injury to the Company or subsidiary,
monetarily or otherwise.

ii. “Good Reason” for voluntary termination has the meaning set forth in the
Participant’s employment agreement or, if not defined therein or if the
Participant does not have an employment agreement, means (A) the non-temporary
assignment to the Participant of continued duties materially inconsistent with
the Participant’s position, authority, duties or responsibilities; or (B) the
relocation of the Participant to any other primary place of employment that is
located more than fifty (50) miles from the Participant’s assigned place of
employment, without the Participant’s express written consent to such
relocation, except in connection with the relocation of the Company’s
headquarters. Notwithstanding the preceding sentence, “Good Reason” shall not
include any resignation by the Participant where Cause for the Participant’s
termination by the Company or a subsidiary exists, or an isolated, insubstantial
or inadvertent action not taken in bad faith by the Company or subsidiary.

 

5



--------------------------------------------------------------------------------

8. Payment of the Bonus Payment Amount. The Bonus Payment Amount shall be paid
in cash (the “Payment Date”) pursuant to established payroll practices as soon
as practicable following the end of the plan year and determination by the Board
of Directors of the Bonus Payment Amount for each Participant, but in no event
shall the Payment Date be later than March 15th following the end of a plan
year. Any bonus award paid under this Plan shall be subject to all applicable
federal, state or local taxes required by law to be withheld.

9. Nonexclusive Plan. The adoption of the Plan shall not be construed as
creating any limitations on the power of the Company or any subsidiary to adopt
such other incentive arrangements as it may deem desirable, and such
arrangements may be either generally applicable or applicable only in specific
cases.

10. Nonassignability. Bonus awards may not be transferred, alienated or
assigned. In the event of a Participant’s death after the end of a plan year but
prior to the Payment Date, the Bonus Payment Amount will be paid to the
Participant’s estate.

11. Not an Exempt Plan under Code Section 162(m). The Plan and bonus awards
under this Plan are not intended to meet the “performance-based exception” under
Section 162(m) of the Internal Revenue Code.

12. Amendment and Termination. The Committee shall review the Plan at least
annually and recommend any amendments or revisions thereto which it deems
appropriate or desirable, for approval by the Board of Directors. Upon
recommendation of the Committee, the Board of Directors of the Company may amend
or terminate this Plan at any time.

13. Effectiveness of the Plan. The Plan shall be effective on October 26, 2011
and shall continue indefinitely, subject to the Board of Directors’ right to
terminate the Plan.

14. Plan Not a Contract. The Plan shall not be deemed to constitute a contract
between the Company and any employee, and nothing contained in the Plan shall
confer upon an employee any right to continued employment, nor interfere with
the right of the Company or any subsidiary to terminate a Participant’s
employment with the Company or subsidiary.

15. Regulatory Limitation. Notwithstanding any other provision of the Plan,
neither the Company nor any subsidiary shall be obligated to make, and no
Participant shall have the right to receive, any bonus award that would violate
any law, regulation or regulatory order applicable to the Company or the
subsidiary at the time such payment is due, including without limitation any
regulation or order of the Federal Deposit Insurance Corporation or the Board of
Governors of the Federal Reserve System.

16. Clawback. Any bonus award received by a Participant under the Plan is
subject to repayment to (i.e., clawback) the Company or a subsidiary as
determined by the Board of Directors in the event (i) a restatement of the
Company’s financial results (other than a restatement caused by a change in
applicable accounting rules or interpretations) the result of which is that any
bonus award paid would have been a lower amount had it been calculated based on
such restated results or (ii) the repayment is otherwise required by applicable
federal

 

6



--------------------------------------------------------------------------------

and state law. Unless prohibited by Section 409A of the Internal Revenue Code,
such repayment may, in the discretion of the Board of Directors, be accomplished
by withholding of future compensation to be paid to the Participant by the
Company or a subsidiary.

17. TARP Restrictions Applicable to Certain Employees. As a result of the
Company’s participation in the Troubled Asset Relief Program Capital Purchase
Program (the “CPP”), the Company and its subsidiaries are subject to, among
other things, the executive compensation requirements of Section 111(b) of the
Emergency Economic Stabilization Act of 2008, as amended from time to time, as
such requirements are implemented through the guidance and regulations issued by
the U.S. Department of the Treasury with respect to the CPP, as such guidance
and regulations may be amended from time to time (collectively, the “CPP
Requirements”). The CPP Requirements may prohibit certain employees from earning
or receiving a bonus award under the Plan in one or more plan years. The Bonus
Payment Amount for any Participant who is subject to the bonus prohibition under
the CPP Requirements during a plan year or on the Payment Date for a plan year
will be converted into and paid in the form of performance units payable in cash
(or such other form of long-term restricted stock award selected by the Board of
Directors) under the Company’s 2010 Equity Plan, as permitted by the CPP
Requirements. Notwithstanding any other provision of the Plan, the Plan shall be
administered, interpreted and construed and, if and where applicable,
participation in and awards under the Plan shall be limited, deferred,
forfeited, subject to repayment to the Company and/or prohibited in accordance
with the CPP Requirements, to the extent legally applicable to a Participant,
including without limitation the clawback, the bonus prohibition and the golden
parachute prohibitions thereof, and the Board of Directors shall have the right
to amend the Plan at any time to effect or document any changes or additions
which in its view are necessary or appropriate to comply with the CPP
Requirements.

18. Governing Law. The Plan shall be construed and interpreted under the laws of
the Commonwealth of Virginia.

Approved by the Personnel and Compensation Committee on October 24, 2011

Approved by the Board of Directors on October 26, 2011

 

7